UNITED STATES DISTRICT COURT/EASTERN DISTRICT OF NEW YORK Attorney? LEVI HUEBNER’ & ASSOCIATES

 

YOEL WEISSHAUS

Plaintiff(s)
Index # 1:21-CV-02062-ENV-SJB
- against -

Purchased April 15, 2021
PORT AUTHORITY OF NEW YORK AND NEW JERSEY, ETAL

Defendant(s)
AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

CHRISTOPHER J. KLEIN BEING DULY SWORN DEPOSES AND SAYS DEPONENT !S NOT A PARTY TO THIS ACTION, OVER THE
AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on June 28, 2021 at 02:44 PM at
C/O PORT AUTHORITY OF NEW YORK AND NEW JERSEY

150 GREENWICH STREET, 23RD FL
NEW YORK, NY 10007

deponent served the within SUMMONS IN A CIVIL ACTION AND COMPLAINT on TWO UNKNOWN OFFICERS therein named,

SUITABLE by delivering thereat a true copy of each to NOEL STEVENSON a person of suitable age and discretion. Said premises
AGE is Defendant's actual place of business within the state. He identified himself as the CO-WORKER of the Defendant.

Deponent further states that he describes the person actually served as follows:

 

 

 

 

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
MALE BLACK BALD 38 6 200
MAILING Deponent enclosed a copy of same in a postpaid wrapper properly addressed to the Defendant at the Defendant's actual

place of business at

C/O PORT AUTHORITY OF NEW YORK AND NEW JERSEY
150 GREENWICH STREET, 23RD FL
NEW YORK, NY 10007

and deposited said wrapper in a post office or official depository under exclusive care and custody of the United States
Postal Service within New York State on June 29, 2021 by REGULAR FIRST CLASS MAIL in an envelope marked
PERSONAL & CONFIDENTIAL and not indicating on the outside thereof, by return address or otherwise, that the
communication is from an attorney or concerns an action against the person to be served.

MILITARY Person spoken to was asked whether the Defendant was in the military service of the State of New York or the United

SERVICE States and received a negative reply. Upon information and belief based upon the conversation and observation as
aforesaid deponent avers that the Defendant is not in the military service of the State of New York or the United States as
that term is defined in the statutes of the State of New York or the Federal Soldiers and Sailors Civil Relief Act.

Sworn to me on: June 29, 2021

     

fo {

 

JOSEPH KNIGHT RALPH J MULLEN VINETTA BREWER — ;

Notary Public, State of New York Notary Public, State of New York Notary Public, State of New York CHRISTOPHER J. KLEIN
No. O1KN6178241 No. 01MU6238632 No. 01BR4949206 . .

Qualified In New York County Qualified in Queens County Qualified in Bronx County License # 1188546
Commission Expires November 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice # 766256

UNITED PROCESS SERVICE, INC., 225 BROADWAY, SUITE 440, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
